       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                 :   Crim. No. 1:17-CR-112-3
                                         :
                                         :
                  v.                     :
                                         :
TERRELL WATERS                           :   Judge Sylvia H. Rambo


                            MEMORANDUM
      Before the court is the Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside,

Or Correct Sentence by a Person in Federal Custody (Doc. 165) filed by Defendant

Terrell Waters (“Mr. Waters”). For the reasons outlined below, the court will deny

the motion.

      I.      BACKGROUND

      On December 20, 2017, a grand jury returned an indictment against Terrell

Waters containing three counts against him. The first count accused Mr. Waters of

engaging in a conspiracy to commit armed bank robbery in violation of 18 U.S.C. §

2113(a) and (d). The second count accused Mr. Waters of actually carrying out the

armed bank robbery in violation of the same statutory provisions. The third count

accused Mr. Waters of carrying a firearm during the commission of a violent crime,

in violation of 18 U.S.C. § 924(c)(1)(A). On February 26, 2018, Mr. Waters signed

a plea deal with the government. He pleaded guilty to Count 2, commission of an




                                        1
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 2 of 12




armed bank robbery, and Count 3, “carrying and brandishing a firearm in relation to

a crime of violence.” (Doc. 92, p. 1.)

      The plea deal also advised Mr. Waters as to the sentence he might receive,

obligated him to make certain representations to the court that affected his

sentencing, and included multiple provisions whereby he agreed that he had

thoroughly reviewed and understood the deal. For example, Mr. Waters agreed that

“defendant understands that the total, maximum possible sentence for all charges”

included “life in prison,” (id., p. 4.), and that “Count 3 carries a mandatory minimum

period of imprisonment of 7 years” (iId., p. 3). The agreement also included a shared

stipulation that the parties would jointly represent to the court that, in the course of

committing the armed bank robbery, Mr. Waters “struck” “a bank customer” “in the

face,” inflicting upon him “an injury more severe than bodily injury, but not as

severe as serious bodily injury, as those terms are defined in the” United States

Sentencing Guidelines.     (Id., p. 9.)   Finally, Mr. Waters agreed that he had

thoroughly reviewed every paragraph of the plea agreement with his counsel, fully

understood the agreement, and voluntarily entered it. (See id., pp. 28-29.)

      On March 28, 2018, the court heard Mr. Waters’s motion to enter a plea of

guilty. During the hearing, Assistant United States Attorney Scott Ford read parts

of the plea agreement aloud, including the provision stating that Mr. Waters’s

mandatory minimum sentence for Count 3 was seven years imprisonment. (See Doc.


                                           2
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 3 of 12




106, 5:15-21.) Upon being questioned by the court, Mr. Waters agreed that Count 3

subjected him to a minimum mandatory sentence of seven years imprisonment. (Id.,

8:20-25.) Mr. Ford also stated that the government would have shown at trial that

Mr. Waters brandished a gun during the robbery and struck a customer in the face,

causing “injury more severe than bodily injury, but not as severe as serious bodily

injury.” (Id., 12:3-9.) When asked if he disagreed with Mr. Ford’s explanation of

the facts, Mr. Waters stated that he had no dispute. (Id., 12:21-23.) Mr. Waters also

agreed that he reviewed each paragraph of the plea agreement with counsel and

agreed to it. (Id., 6:24-7:1, 7:22-25.) On April 4, 2018, Mr. Waters provided a

written statement to the court, stating, inter alia, that he “accept[ed] responsibility

for brandishing a firearm during said bank robbery in violation of 18 U.S.C. §

924(c)(1)(A) and 2.” (Doc. 123, p. 7.)

      On September 5, 2018, the United States Probation Office filed a Presentence

Report on Mr. Waters. (Id.) It listed seven past convictions or guilty pleas of Mr.

Waters—including prior offenses of robbery and possession of an illegal firearm.

The PSR, however, only attributed criminal history points to three of his past seven

convictions. Mr. Waters’s counsel filed multiple objections to the PSR, including

strenuous objections to criminal history points being allocated to his prior

convictions of harassment and failure to file income tax. (See Doc. 124.)




                                          3
        Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 4 of 12




       On October 22, 2018, the court held a sentencing hearing for Mr. Waters.

After considering Mr. Waters’s objections, the court overruled them. The court then

sentenced Mr. Waters to the statutory minimum for Count 3 of 84 months

imprisonment and the guideline minimum for Count 2 of 63 months imprisonment—

a total sentence of 147 months imprisonment.

       Close to a year later, Mr. Waters filed a motion to vacate his sentence under

28 U.S.C. § 2255, arguing his appointed counsel was ineffective in advising him on

his plea deal and representing him during his sentencing hearing. (Doc. 165.) The

government did not file a timely response, so the court entered an order to show

cause instructing it to do so. (Doc. 172.) The government proceeded to file a motion

requesting an extension of time to respond, which the court granted. (Doc. 175.)

The government then filed a response. (Doc. 180.) The time for Mr. Waters to file

a reply brief has expired. The matter is thus ripe for review.

       II.     STANDARD OF REVIEW1

       The Sixth Amendment entitles those accused of crimes to counsel who will

provide all services needed “to ensure that the trial is fair.”                    Strickland v.

Washington, 466 U.S. 668, 685 (1984). “A § 2255 motion is a proper and indeed

the preferred vehicle for a federal prisoner to allege ineffective assistance of



1
       Mr. Waters has filed his brief pro se. The court will therefore construe it liberally in his
favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007).
                                                4
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 5 of 12




counsel.” United States v. Nahodil, 36 F.3d 323, 326 (3d Cir. 1994). In evaluating

an ineffective assistance of counsel claim brought under 28 U.S.C. § 2255, the court

must examine two factors:

             First, the defendant must show that counsel’s performance
             was deficient. This requires showing that counsel made
             errors so serious that counsel was not functioning as the
             ‘counsel’ guaranteed the defendant by the Sixth
             Amendment. Second, the defendant must show that the
             deficient performance prejudiced the defense.... Unless a
             defendant makes both showings, it cannot be said that the
             conviction or ... sentence resulted from a breakdown in the
             adversary process that renders the result unreliable.

United States v. McKines-El, No. 3:99-CR-035, 2005 WL 1215953, at *3 (M.D. Pa.

Apr. 26, 2005) (quoting Strickland, 466 U.S. at 687).

      In Strickland, the United States Supreme Court explained the proper method

for analyzing each factor.      First, “[t]he benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland, 466 U.S. at 686. It is easy, through hindsight

bias, to unfairly scrutinize counsel’s strategic and tactical decisions “after conviction

or [an] adverse sentence”; to avoid this, “[j]udicial scrutiny of counsel’s performance

must be highly deferential.” Id. at 689. For example, counsel does not have a duty

to investigate every potential fact relevant to the case; instead, they must be free to

place reasonable limits on the scopes of their investigations. Id. at 690-91. Second,

                                           5
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 6 of 12




regarding prejudice, “the defendant must show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. A “reasonable probability is” less than a preponderance

of the evidence—it is “a probability sufficient to undermine confidence in the

outcome.” Id.

      III.   DISCUSSION

             a. Mr. Waters Has Not Shown His Guilty Plea Can Be Nullified.

      A guilty plea is invalid for ineffective assistance of counsel if the movant

shows: (1) counsel fell below a reasonable standard of care for attorneys practicing

criminal law; and (2) it is reasonably probable that, but for counsel’s ineffective

advice, the movant would have not pleaded guilty. Nahodil, 36 F.3d at 326 (citing

Hill v. Lockhart, 474 U.S. 52, 56-59 (3d Cir. 1994)). “Section 2255 is a proper

medium for raising challenges to the voluntariness of a guilty plea after the judgment

of sentence has been imposed.” Id. at 330. “The longstanding test for determining

the validity of a guilty plea is whether the plea represents a voluntary and intelligent

choice among the alternative courses of action open to the defendant.” Hill, 474

U.S. at 56 (internal quotations omitted).

      “Where, as here, a defendant is represented by counsel during the plea process

and enters his plea upon the advice of counsel, the voluntariness of the plea depends

on whether counsel’s advice was within the range of competence demanded of


                                            6
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 7 of 12




attorneys in criminal cases.” Id. at 56 (internal quotations omitted). “In the context

of a guilty plea, the prejudice prong of the test requires a showing ‘that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.’” United States v. Fazio, 795 F.3d

421, 426 (3d Cir. 2015) (quoting Hill, 474 U.S. at 59); accord Jackson v.

Superintendent Graterford SCI, 721 F. App’x 128, 134 (3d Cir. 2018) (“Even

assuming [the defendant’s] plea was not knowing, voluntary, and intelligent when

entered, [he] has not carried his burden of showing prejudice.”); Hill, 474 U.S. at 60

(“Petitioner did not allege in his habeas petition that, had counsel correctly informed

him about his parole eligibility date, he would have pleaded not guilty and insisted

on going to trial.”).

       Here, Mr. Waters argues that he should not be bound by various parts of his

plea agreement because he was improperly advised on it. These arguments fail

because Mr. Waters cannot satisfy either Strickland prong. The record shows that

the plea deal was clearly explained to Mr. Waters, both by counsel and by the court,

and that he repeatedly stated as much. While Mr. Waters appears to take issue with

parts of the plea deal, he has not explained why he would have failed to understand

any particular part of the agreement. For example, Mr. Waters complains that the

plea deal should not truly have bound him to the facts that he brandished a gun and

injured a man during the armed robbery. Yet, when the court specifically drew his


                                          7
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 8 of 12




attention to these parts of the plea deal, he testified that he understood them. He also

admitted that both of these things were true in a letter he wrote to the court where he

claimed to be accepting responsibility for the extent of his crimes. Mr. Waters has

thus failed to show that his counsel compelled him to agree to a plea deal he did not

understand or agree with. Mr. Waters has also not gone so far as to say that he would

have rejected the plea and gone to trial if he had better understood any particular

provision of the plea deal. Thus, having failed to satisfy either Strickland prong, the

court will not liberate Mr. Waters from his plea agreement.

             b. Mr. Waters’s Counsel Diligently Represented Him Concerning His
                Sentence Enhancements.

      Mr. Waters argues that his counsel failed to adequately represent him

concerning three separate sentence enhancements. The court will address each in

turn. First, Mr. Waters argues that his attorney failed to adequately represent him

concerning the court’s imposition of a sentence enhancement for the infliction of

bodily injury upon a victim. As shown above, Mr. Waters specifically agreed to this

fact in: (1) his plea deal; (2) his testimony before the court; and (3) in a letter he

wrote to the court. As such, it is not clear what Mr. Waters believes his attorney

should have done at the sentencing hearing. Even if he had raised an objection to

this enhancement, the court would have properly overruled it because Mr. Waters’s

own admissions were sufficient for the court to find against him on it. This argument

thus fails to satisfy either Strickland prong.
                                            8
       Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 9 of 12




      Second, Mr. Waters argues that his counsel erred in permitting the court to

count his prior harassment conviction as an additional point in his criminal history.

Mr. Waters’s counsel, however, specifically and thoroughly objected to the court

counting the harassment conviction as a prior criminal history point. He in fact

raised the substance of the complaints Mr. Waters now brings before the court. This

complaint thus fails to satisfy the first Strickland prong. Even if Mr. Waters’s

counsel could have raised a more thorough objection to this enhancement, however,

his declining to do so did not inflict any prejudice on Mr. Waters. If the court did

not count the harassment conviction, this would decrease Mr. Waters’s total criminal

history count by 1 point. A reduction of one point would only have shifted Mr.

Waters from criminal Category IV to Category III. This would have moved Mr.

Waters’s sentencing guideline range for Count 22 from 63-78 months to 51-63

months—another range inclusive of the sentence Mr. Waters ultimately received of

63 months. As such, the court is unpersuaded that there is a reasonably probability

that it would have sentenced Mr. Waters differently had it granted this objection.

Mr. Waters thus cannot show prejudice.

      Third, Mr. Waters argues his prior conviction for failure to file his income

taxes should have been better objected to by counsel. This argument fails for the



2
       Any change in the sentencing guidelines would have been irrelevant to Mr. Waters’s
sentence for Count 3 because the court gave him the statutory minimum sentence.
                                           9
      Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 10 of 12




same reason his second argument does. Mr. Waters’s counsel diligently objected to

the court counting his prior income tax conviction towards his criminal history

points. Moreover, even if the court had granted both this objection and the objection

to his harassment conviction, it would still have only lowered him to a criminal

history category of III, which his sentence of 63 months would still fall within. Thus,

this third objection also fails both Strickland prongs.

             c. Mr. Waters’s Counsel Did Not Act Deficiently By Failing to Cite
                Dean v. United States.

      Mr. Waters argues counsel acted negligently by failing to cite Dean v. United

States, 137 S. Ct. 1170 (2017) and argue that it supported a downward departure for

Mr. Waters. This argument fails both Strickland prongs. First, counsel’s reluctance

to cite the Dean case or argue for a downward departure is not a sufficient basis for

finding he failed to offer counsel to the defendant. Counsel’s decision not to cite a

particular case or raise a particular argument may very well have been a strategic

choice meriting deference by the court. Strickland, 466 U.S. at 689. This is

particularly true here, where Mr. Waters engaged in conduct during the commission

of the crime that would have rendered the court unsympathetic to any request for a

downward departure.

      Second, had Mr. Waters’s counsel specifically cited the Dean case in his brief

and asked for a downward departure, it would not have changed the court’s

reasoning. In Dean, the United States Supreme Court held that a court sentencing a
                                          10
      Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 11 of 12




person under § 924(c) may take into consideration the harshness of that sentence

when deciding the defendant’s total sentence. Id. at 1176. Here, at sentencing, the

court was aware of the fact that Mr. Waters’s Count 3 sentence included a mandatory

minimum of 84 months imprisonment and that it had to be served consecutive to his

Count 2 sentence. Citing the Dean case would not have changed the court’s

reasoning in any manner. Thus, Mr. Waters did not suffer any prejudice by his

counsel not arguing for a downward departure by citing Dean.

            d. The Plea Agreement’s Discussion of § 924 Unambiguously Bound
               Mr. Waters to a Minimum Sentence of Seven Years.

      Mr. Waters’s final argument is that his plea agreement was ambiguous

regarding which particular subsection of § 924(c) he was pleading guilty to, thus

entitling him to the most lenient part of the statute. Mr. Waters’s argument is

creative, but the court disagrees that the plea agreement is ambiguous. Under § 924

(c)(1)(A)(i)-(iii), the mandatory minimum sentence for the use of a gun during the

commission of a violent offense turns on how the gun was used: five years if the gun

was simply in the offender’s possession; seven years if the gun was brandished; and

ten years if the gun was fired. Here, the plea agreement expressly states that Mr.

Waters was pleading guilty to “carrying and brandishing a firearm in relation to a

crime of violence,” (Doc. 92, p. 1 (emphasis added)), and that Count 3 carried with

it a minimum sentence of seven years (Id., p. 3). If Mr. Waters examined § 924(c)

in deciding whether to plead guilty, the only reasonable conclusion he could have
                                        11
      Case 1:17-cr-00112-SHR Document 189 Filed 07/02/20 Page 12 of 12




come to, even as a lay person, would have to have been that he was pleading guilty

to § 924(c)(1)(A)(ii), thus binding him to a seven-year mandatory minimum. Even

if he was not looking at the statute, the plea agreement explicitly stated that he was

agreeing to a crime with a mandatory minimum of seven years, thus impressing upon

Mr. Waters the same core implication. He is thus not entitled to be sentenced under

the shorter five-year minimum.

      IV.    CONCLUSION

      For the reasons outlined above, the court will deny the motion to vacate. An

appropriate order shall follow.

                                                        /s/ Sylvia H. Rambo
                                                        SYLVIA H. RAMBO
                                                        United States District Judge
Dated: July 2, 2020




                                         12
